978 F.2d 1256
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Albert Leonard RUTHERFORD, Plaintiff-Appellant,and Randy I. BROWN, Plaintiff,v.UNITED STATES CONGRESS, Defendant-Appellee.
No. 92-6949.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 26, 1992Decided:  November 13, 1992

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  Charles H. Haden, II, Chief District Judge.  (CA-92-572-2)
Albert Leonard Rutherford, Appellant Pro Se.
S.D.W.Va.
Affirmed.
Before ERVIN, Chief Judge, and RUSSELL and WIDENER, Circuit Judges.
PER CURIAM:

OPINION

1
Albert Leonard Rutherford appeals from the district court's order denying his civil action against the Congress of the United States and his motion for reconsideration.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Rutherford v. United States Congress, No. CA-92-572-2 (S.D.W. Va.  Aug. 4, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We also deny Rutherford's motions for declaratory judgment